DETAILED ACTION
This action is in response to the amendment filed 3/15/2022.  Claim 1 is currently amended.  Claim 6 has been canceled.  No claims are newly added.  Claims 1-5 and 7-10 are pending.  Claims 7-10 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/16/2020.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see the Drawings section on page 7 of the response dated 3/15/2022, with respect to the objections to the drawings noted in the Office action dated 12/16/2021 have been fully considered and are persuasive.  It is considered that the amendment to the specification dated 3/15/2022 overcomes the objections to the drawings noted in the Office action dated 12/16/2021.  The objections to the drawings noted in the Office action dated 12/16/2021 have been withdrawn. 
Applicant’s arguments, see the Claim Rejections – 35 U.S.C. 102 section on pages 7-9 of the response dated 3/15/2022, with respect to the rejection of claims 1, 3 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Boehm (WO 9960221A1) as provided in the Office action dated 12/16/2021 have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite a valve box is arranged in the liquid reservoir with a liquid inlet port is arranged in the sidewall of the valve box, the liquid inlet port extends down to the bottom wall of the liquid reservoir and an air port is provided in the top of the liquid reservoir overcomes the rejection of record of claims 1, 3 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Boehm as provided in the Office action dated 12/16/2021.  The rejection of claims 1, 3 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Boehm as provided in the Office action dated 12/16/2021 has been withdrawn. 
Applicant’s arguments, see the Claim Rejections – 35 U.S.C. 103 section on pages 9-11 of the response dated 3/15/2022, with respect to the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Boehm in view of Malenfant (WO2004027175) and the rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Boehm in view of O’Neil (US 1831318) as provided in the Office action dated 12/16/2021 have been fully considered and are persuasive.  It is considered that the amendment to claim 1 to recite a valve box is arranged in the liquid reservoir with a liquid inlet port is arranged in the sidewall of the valve box, the liquid inlet port extends down to the bottom wall of the liquid reservoir and an air port is provided in the top of the liquid reservoir overcomes the rejection of record of claim 2 under 35 U.S.C. 103 as being unpatentable over Boehm in view of Malenfant and the rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Boehm in view of O’Neil as provided in the Office action dated 12/16/2021.  The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Boehm in view of Malenfant and the rejection of claims 5-6 under 35 U.S.C. 103 as being unpatentable over Boehm in view of O’Neil as provided in the Office action dated 12/16/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles S. Ho, Reg. No. 51807 on 6/15/2022.

The application has been amended as follows:
In claim 1, lines 18-19: replace “the bottom wall of the liquid reservoir” with --a bottom wall of the liquid reservoir--;
In claim 1, line 19: replace “the top of the liquid reservoir” with --a top of the liquid reservoir--;
Cancel claims 7-10.

The amendment to claim 1 is to provide proper antecedent basis for the recitations of “a bottom wall of the liquid reservoir” and “a top of the liquid reservoir”.
Claim 7-10 were withdrawn from consideration in the response to the election / restriction dated 12/1/2021.  The claims 7-10 are directed to a non-elected species and there being no allowable generic linking claim. 

Election/Restrictions
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a negative pressure pipeline opening-and-closing device wherein a buoyant member comprises two floats and a connection rod connected to the two floats, the liquid reservoir is provided with a guide therein wherein the guide confines the two floats, the blocking member and the liquid outlet port are in a same vertical line, a limiting member is arranged between the two floats and is fixed to an inner wall of the liquid reservoir wherein the connection rod has a length that is greater than one half the height of the liquid reservoir, and the total length of the blocking member and the buoyant member is smaller than the height of the liquid reservoir and a valve box is arranged in the liquid reservoir, accommodates the buoyant member, and is communicated with the liquid reservoir through top and bottom of the valve box, a liquid inlet port is arranged in the sidewall of the valve box wherein the liquid inlet port extends down to [a] bottom wall of the liquid reservoir and an air port is provided in [a] top of the liquid reservoir in combination with the other limitations of the claim.
Claims 2-5 depend from claim 1, and, therefore, claims 2-5 contain the allowable subject matter of claim 1.
Van de Moortele (US 6238567) discloses a liquid reservoir (1) with a valve box (25), wherein a buoyant member includes a float (18) and wherein the float is provided on a connection rod (23) and wherein a plurality of ports are provided on the sidewall of the valve box (25).
The Van de Moortele reference does not disclose or suggest wherein the buoyant member includes two floats and a connection rod connected to the two floats, the liquid reservoir is provided with a guide therein wherein the guide confines the two floats, a limiting member is arranged between the two floats and is fixed to an inner wall of the liquid reservoir and a liquid inlet port is arranged in the sidewall of the valve box wherein the liquid inlet port extends down to [a] bottom wall of the liquid reservoir.
Robinson et al. (US 5381956) discloses a liquid reservoir (12) with a valve box (100, 98) and a buoyant member that includes two floats (78, 90) arranged on a connection rod (84).
The Robinson et al. reference does not disclose or suggest a limiting member is arranged between the two floats and is fixed to an inner wall of the liquid reservoir and a liquid inlet port is arranged in the sidewall of the valve box wherein the liquid inlet port extends down to [a] bottom wall of the liquid reservoir.
Thompson (US 3095005) discloses a liquid reservoir (3) with a valve box (5), wherein a buoyant member includes a float (19) wherein the float is provided on a connection rod (24) and wherein a plurality of ports (11) are provided on the sidewall of the valve box (5).
The Thompson reference does not disclose or suggest wherein the buoyant member includes two floats and a connection rod connected to the two floats, the liquid reservoir is provided with a guide therein wherein the guide confines the two floats, a limiting member is arranged between the two floats and is fixed to an inner wall of the liquid reservoir and a liquid inlet port is arranged in the sidewall of the valve box wherein the liquid inlet port extends down to [a] bottom wall of the liquid reservoir.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753